DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
This Final Office Action is in response to an amendment filed on July 6, 2021, for the application with serial number 16/666,570.  

Claims 1-6 are amended.
Claims 7-15 are added
Claims 1-15 are pending.

Information Disclosure Statement
The information disclosure statement filed on August 25, 2021, has been considered.

Response to Remarks/Amendments
35 USC §101 Rejections
The Applicant traverses the rejection of the claims as being directed to an ineligible abstract idea, contending that the Examiner has mischaracterized the claims as being directed to “information display.”  In response, the Examiner points out that the characterization is based on the preamble of exemplary claim 1; and the explicit language of the claims.  
The Applicant further submits that ‘information display’ is not a category of abstract idea.  In response, the Examiner points to the rejection, below, which concludes that ‘information display’ is a certain method of organizing human activity related to managing personal behavior.  In essence, the claims recite steps or rules for displaying information on a map.  The display could be drawn on paper by a human, but a general purpose computer is recited for implementation.  
35 USC §103 Rejections
The Applicant additionally submits that Millspaugh does not teach positions of taxicabs on a display.  However, ¶[0051] of Millspaugh, which is cited in the rejection of the independent claims, provides a map with displays of taxicab drivers.  This teaching reads on the claims.  This meets the limitations of the claim.  The identity of a user as a cab driver or hailer does not provide a functional distinction in the claims.  Moreover, the Examiner’s reading of Millspaugh is open to an interpretation in which both hailers and drivers are users.  See ¶[0036], where GPS is disclosed as providing an identity of users to drivers.  The rejection of the independent claims as being obvious over Millspaugh in view of Wang is accordingly maintained.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



The Manual of Patent Examining Procedure (MPEP) provides detailed rules for determining subject matter eligibility for claims in §2106.  Those rules provide a basis for the analysis and finding of ineligibility that follows.
Claims 1-15 are rejected under 35 U.S.C. 101.  The claimed invention is directed to non-statutory subject matter because the claimed invention recites a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Although claims(s) 1-15 are all directed to one of the four statutory categories of invention, the claims are directed to information display (as evidenced by the preamble of exemplary claim 1), an abstract idea.  Certain methods of organizing human activity are ineligible abstract ideas, including managing personal behavior or relationships or interactions between people.  See MPEP §2106.04(a).  The limitations of exemplary claim 1 include:  “acquiring demand prediction 
Under step 2A of the subject matter eligibility analysis, a claim that is directed to a judicial exception must be evaluated to determine whether the claim provides a practical application of the judicial exception.  Additional elements of the independent claims amount to generic computer hardware that does not provide a practical application (a display control device in independent claims 1 and 3; and a recording medium in independent claim 5). The claims do not recite an improvement to another technology or technical field, nor do they recite an improvement to the functioning of the computer itself.  See MPEP §2106.05(a).  The claims require no more than a generic computer (a display control device in independent claims 1 and 3; and a recording medium in independent claim 5) to implement the abstract idea, which does not amount to significantly more than an abstract idea.  See MPEP §2106.05(f).  Because the claims only recite use of a generic computer, they do not apply the judicial exception with a particular machine.  See MPEP §2106.05(b).  For these reasons, the claims do not provide a practical application of the abstract idea, nor do they amount to significantly more than an abstract idea under step 2B of the subject matter eligibility analysis.  Using a generic computer to implement an abstract idea does not provide an inventive concept.  Therefore, the claims recite ineligible subject matter under 35 USC § 101.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5, 8, 9, 11, 12, 14, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0039784 A1 to Millspaugh (hereinafter ‘MILLSPAUGH’) in view of US 2014/0026065 A1 to Wang (hereinafter ‘WANG’).

Claim 1 (Currently Amended)
MILLSPAUGH discloses a demand prediction information display control method that is executed by a demand prediction information display control device (see ¶[0020]; the display screen of a mobile computing device), the demand prediction information display control method comprising: 
acquiring demand prediction information and other taxi information (see ¶[0024]; one hundred people hail for a taxi, but only ten taxis are within a five block range); 
displaying the demand prediction information including an icon indicating a position of the demand in a superimposing manner on a map screen on a display (see ¶[0031]; indicate prospective fares and their respective locations.  3 passengers are waiting for a cab, a single passenger, and a doorman on behalf of someone else); 
displaying an icon indicating a position of a taxi in which the display is disposed in the superimposing manner on the map screen (see ¶[0051]; providing graphical map displays of prospective passengers and taxicab drivers). 
, setting, an icon corresponding to another taxi with a passenger to a non-display (see ¶[0062]; display only the vehicle icons for available drivers on the map).
MILLSPAUGH discloses a system and method for hailing taxicabs that includes icons representing vehicles, where unavailable taxis are grayed out (see ¶[0025], [0029], and [0032]; & Fig. 3; a driver’s status may be occupied.  The device does not seek out new passengers, and the taxicab is unavailable.  Unavailable taxis are grayed out).  WANG discloses a transportation service communication method, apparatus and system that includes a map that only displays available drivers.  It would have been obvious for one of ordinary skill in the art to only display available drivers as taught by WANG in the system executing the method of MILLSPAUGH with the motivation to communicate driver availability.   
MILLSPAUGH further discloses, displaying an icon corresponding to another taxi with no passenger in the superimposing manner on the map screen, the icon corresponding to the other taxi with no passenger representing a travelling direction of the other taxi with no passenger (see ¶[0024]-[0025] and [0030] & Fig. 4; extend the visual radius to more unoccupied taxis to see hailing icons.  A driver’s status may be on-duty, occupied, and off duty.  See also ¶[0046]; the interface represents the vehicles moving).

Claim 3 (Currently Amended)
MILLSPAUGH discloses a demand prediction information display control device (see ¶[0020]; the display screen of a mobile computing device)  comprising: a memory (see again ¶[0020]; a mobile computing device); and a processor having hardware (see again ¶[0020]; a mobile computing device), the processor being configured to 
acquire demand prediction information and other taxi information (see ¶[0024]; one hundred people hail for a taxi, but only ten taxis are within a five block range); 
display the demand prediction information including an icon indicating a position of the demand in a superimposing manner on a map screen on a display (see ¶[0031]; indicate prospective fares and their respective locations.  3 passengers are waiting for a cab, a single passenger, and a doorman on behalf of someone else); 
displaying an icon indicating a position of a taxi in which the display is disposed in the superimposing manner on the map screen (see ¶[0051]; providing graphical map displays of prospective passengers and taxicab drivers). 
MILLSPAUGH does not explicitly disclose, but WANG discloses, set an icon corresponding to another taxi with a passenger to a non-display (see ¶[0062]; display only the vehicle icons for available drivers on the map).
MILLSPAUGH discloses a system and method for hailing taxicabs that includes icons representing vehicles, where unavailable taxis are grayed out (see ¶[0025], [0029], and [0032]; & Fig. 3; a driver’s status may be occupied.  The device does not seek out new passengers, and the taxicab is unavailable.  Unavailable taxis are grayed out).  WANG discloses a transportation service communication method, apparatus and system that includes a map that only displays available drivers.  It would have been obvious for one of ordinary skill in the art to only display available drivers as taught by WANG in the system executing the method of MILLSPAUGH with the motivation to communicate driver availability.   
MILLSPAUGH further discloses, display, an icon corresponding to another taxi with no passenger in the superimposing manner on the map screen, the icon corresponding to the other taxi with no passenger representing a travelling direction of the other taxi with no passenger (see ¶[0024]-[0025] and [0030] & Fig. 4; extend the visual radius to more unoccupied taxis to see hailing icons.  A driver’s status may be on-duty, occupied, and off duty.  See also ¶[0046]; the interface represents the vehicles moving).

Claim 5 (Currently Amended)
a non-transitory recording medium storing a demand prediction information display control program (see claim 3; a computer readable medium) that causes a demand prediction information display control device (see ¶[0020]; the display screen of a mobile computing device) to execute a process comprising: 
acquiring demand prediction information and other taxi information (see ¶[0024]; one hundred people hail for a taxi, but only ten taxis are within a five block range); 
displaying the demand prediction information including an icon indicating a position of the demand in a superimposing manner on a map screen on a display (see ¶[0031]; indicate prospective fares and their respective locations.  3 passengers are waiting for a cab, a single passenger, and a doorman on behalf of someone else); 
displaying an icon indicating a position of a taxi in which the display is disposed in the superimposing manner on the map screen (see ¶[0051]; providing graphical map displays of prospective passengers and taxicab drivers). 
MILLSPAUGH does not explicitly disclose, but WANG discloses, setting, an icon corresponding to another taxi with a passenger to a non-display (see ¶[0062]; display only the vehicle icons for available drivers on the map).
MILLSPAUGH discloses a system and method for hailing taxicabs that includes icons representing vehicles, where unavailable taxis are grayed out (see ¶[0025], [0029], and [0032]; & Fig. 3; a driver’s status may be occupied.  The device does not seek out new passengers, and the taxicab is unavailable.  Unavailable taxis are grayed out).  WANG discloses a transportation service communication method, apparatus and system that includes a map that only displays available drivers.  It would have been obvious for one of ordinary skill in the art to only display available drivers as taught by WANG in the system executing the method of MILLSPAUGH with the motivation to communicate driver availability.   
MILLSPAUGH further discloses, displaying, an icon corresponding to another taxi with no passenger in the superimposing manner on the map screen, the icon corresponding to the other taxi with no passenger representing a travelling direction of the other taxi with no passenger (see ¶[0024]-[0025] and [0030] & Fig. 4; extend the visual radius to more unoccupied taxis to see hailing icons.  A driver’s status may be on-duty, occupied, and off duty.  See also ¶[0046]; the interface represents the vehicles moving).

Claim 8 (New)
The combination of MILLSPAUG and WANG discloses the demand prediction information display control method according to claim 1.
MILLSPAUGH does not explicitly disclose, but WANG discloses, wherein the icon corresponding to the other taxi with no passenger represents more than one other taxi with no passenger (see ¶[0062]; display only the vehicle icons for available drivers on the map).
MILLSPAUGH discloses a system and method for hailing taxicabs that includes icons representing vehicles, where unavailable taxis are grayed out (see ¶[0025], [0029], and [0032]; & Fig. 3; a driver’s status may be occupied.  The device does not seek out new passengers, and the taxicab is unavailable.  Unavailable taxis are grayed out).  WANG discloses a transportation service communication method, apparatus and system that includes a map that only displays available drivers.  It would have been obvious for one of ordinary skill in the art to only display available drivers as taught by WANG in the system executing the method of MILLSPAUGH with the motivation to communicate driver availability.   

Claim 9 (New)
The combination of MILLSPAUG and WANG discloses the demand prediction information display control method according to claim 1. 
MILLSPAUGH does not explicitly disclose, but WANG discloses, wherein the icon corresponding to the other taxi with no passenger represents ten other taxis with no passenger Examiner Note: according to this disclosure, any number of vehicles could be displayed).
MILLSPAUGH discloses a system and method for hailing taxicabs that includes icons representing vehicles, where unavailable taxis are grayed out (see ¶[0025], [0029], and [0032]; & Fig. 3; a driver’s status may be occupied.  The device does not seek out new passengers, and the taxicab is unavailable.  Unavailable taxis are grayed out).  WANG discloses a transportation service communication method, apparatus and system that includes a map that only displays available drivers.  It would have been obvious for one of ordinary skill in the art to only display available drivers as taught by WANG in the system executing the method of MILLSPAUGH with the motivation to communicate driver availability.   

Claim 11 (New)
The combination of MILLSPAUG and WANG discloses the demand prediction information display control device according to claim 3, 
MILLSPAUGH does not explicitly disclose, but WANG discloses, wherein the icon corresponding to the other taxi with no passenger represents more than one other taxi with no passenger (see ¶[0062]; display only the vehicle icons for available drivers on the map).
MILLSPAUGH discloses a system and method for hailing taxicabs that includes icons representing vehicles, where unavailable taxis are grayed out (see ¶[0025], [0029], and [0032]; & Fig. 3; a driver’s status may be occupied.  The device does not seek out new passengers, and the taxicab is unavailable.  Unavailable taxis are grayed out).  WANG discloses a transportation service communication method, apparatus and system that includes a map that only displays available drivers.  It would have been obvious for one of ordinary skill in the art to only display available drivers as taught by WANG in the system executing the method of MILLSPAUGH with the motivation to communicate driver availability.   

Claim 12 (New)
The combination of MILLSPAUG and WANG discloses the demand prediction information display control device according to claim 3, 
MILLSPAUGH does not explicitly disclose, but WANG discloses, wherein the icon corresponding to the other taxi with no passenger represents ten other taxis with no passenger (see ¶[0062]; display only the vehicle icons for available drivers on the map).
MILLSPAUGH discloses a system and method for hailing taxicabs that includes icons representing vehicles, where unavailable taxis are grayed out (see ¶[0025], [0029], and [0032]; & Fig. 3; a driver’s status may be occupied.  The device does not seek out new passengers, and the taxicab is unavailable.  Unavailable taxis are grayed out).  WANG discloses a transportation service communication method, apparatus and system that includes a map that only displays available drivers.  It would have been obvious for one of ordinary skill in the art to only display available drivers as taught by WANG in the system executing the method of MILLSPAUGH with the motivation to communicate driver availability.   

Claim 14 (New)
The combination of MILLSPAUG and WANG discloses the non-transitory recording medium according to claim 5.
MILLSPAUGH does not explicitly disclose, but WANG discloses, wherein the icon corresponding to the other taxi with no passenger represents more than one other taxi with no passenger (see ¶[0062]; display only the vehicle icons for available drivers on the map).
MILLSPAUGH discloses a system and method for hailing taxicabs that includes icons representing vehicles, where unavailable taxis are grayed out (see ¶[0025], [0029], and [0032]; & Fig. 3; a driver’s status may be occupied.  The device does not seek out new passengers, and the taxicab is unavailable.  Unavailable taxis are grayed out).  WANG discloses a transportation service communication method, apparatus and system that includes a map that only displays  

Claim 15 (New)
The combination of MILLSPAUG and WANG discloses the non-transitory recording medium according to claim 5.
MILLSPAUGH does not explicitly disclose, but WANG discloses, wherein the icon corresponding to the other taxi with no passenger represents ten other taxis with no passenger (see ¶[0062]; display only the vehicle icons for available drivers on the map.  Examiner Note: according to this disclosure, any number of vehicles could be displayed).
MILLSPAUGH discloses a system and method for hailing taxicabs that includes icons representing vehicles, where unavailable taxis are grayed out (see ¶[0025], [0029], and [0032]; & Fig. 3; a driver’s status may be occupied.  The device does not seek out new passengers, and the taxicab is unavailable.  Unavailable taxis are grayed out).  WANG discloses a transportation service communication method, apparatus and system that includes a map that only displays available drivers.  It would have been obvious for one of ordinary skill in the art to only display available drivers as taught by WANG in the system executing the method of MILLSPAUGH with the motivation to communicate driver availability.   


Claims 2, 4, 6, 7, 10, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0039784 A1 to MILLSPAUGH in view of US 2014/0026065 A1 to WANG as applied to claim 1 above, and further in view of US 2016/0078758 A1 to Basalamah (hereinafter ‘BASALAMAH’).

Claim 2 (Currently Amended)
The combination of MILLSPAUG and WANG discloses the demand prediction information display control method according to claim 1.
The combination of MILLSPAUG and WANG does not specifically disclose, but BASALAMAH discloses, further comprising changing a display form of the icon corresponding to the other taxi with no passenger according to a number of nearby pedestrians (see ¶[0018]; icons may indicate location-specific data for the number of pedestrians).
MILLSPAUGH discloses a system and method for hailing taxicabs that includes icons representing vehicles.  BASALAMAH discloses automatic update of crowd and traffic data using device monitoring that uses icons to convey information regarding the number of pedestrians.  It would have been obvious to include the icons as taught by BASALAMAH in the system executing the method of MILLSPAUGH with the motivation to communicate information to drivers and passengers.  

Claim 4 (Currently Amended)
The combination of MILLSPAUG and WANG discloses the demand prediction information display control device according to claim 3, 
The combination of MILLSPAUG and WANG does not specifically disclose, but BASALAMAH discloses, wherein the processor is configured to change a display form of the icon corresponding to the other taxi with no passenger according to a number of nearby pedestrians (see ¶[0018]; icons may indicate location-specific data for the number of pedestrians).
MILLSPAUGH discloses a system and method for hailing taxicabs that includes icons representing vehicles.  BASALAMAH discloses automatic update of crowd and traffic data using device monitoring that uses icons to convey information regarding the number of pedestrians.  It would have been obvious to include the icons as taught by BASALAMAH in the system 

Claim 6 (Currently Amended)
The combination of MILLSPAUG and WANG discloses the non-transitory recording medium according to claim 5.
The combination of MILLSPAUG and WANG does not specifically disclose, but BASALAMAH discloses, wherein the process further comprises changing a display form of the icon corresponding to the other taxi with no passenger according a number of nearby pedestrians (see ¶[0018]; icons may indicate location-specific data for the number of pedestrians).
MILLSPAUGH discloses a system and method for hailing taxicabs that includes icons representing vehicles.  BASALAMAH discloses automatic update of crowd and traffic data using device monitoring that uses icons to convey information regarding the number of pedestrians.  It would have been obvious to include the icons as taught by BASALAMAH in the system executing the method of MILLSPAUGH with the motivation to communicate information to drivers and passengers.  

Claim 7 (New)
The combination of MILLSPAUG and WANG discloses the demand prediction information display control method according to claim 1.
The combination of MILLSPAUG and WANG does not specifically disclose, but BASALAMAH discloses, further comprising changing the icon corresponding to the other taxi with no passenger from representing the travelling direction to the non-display according to a number of nearby pedestrians (see ¶[0018]; icons may be positioned on the map to indicate location-specific data for the number of pedestrians).


Claim 10 (New)
The combination of MILLSPAUG and WANG discloses the demand prediction information display control device according to claim 3, 
The combination of MILLSPAUG and WANG does not specifically disclose, but BASALAMAH discloses, wherein the processor is configured to change the icon corresponding to the other taxi with no passenger from representing the travelling direction to the non-display according to a number of nearby pedestrians MILLSPAUGH discloses a system and method for hailing taxicabs that includes icons representing vehicles.  BASALAMAH discloses automatic update of crowd and traffic data using device monitoring that uses icons to convey information regarding the number of pedestrians.  It would have been obvious to include the icons as taught by BASALAMAH in the system executing the method of MILLSPAUGH with the motivation to communicate information to drivers and passengers.  
 
Claim 13 (New)
The combination of MILLSPAUG and WANG discloses the non-transitory recording medium according to claim 5.
The combination of MILLSPAUG and WANG does not specifically disclose, but BASALAMAH discloses, wherein the process further comprises changing the icon corresponding to the other taxi with no passenger from representing the travelling direction to the non-display according to a number of nearby pedestrians (see ¶[0018]; icons may be positioned on the map to indicate location-specific data for the number of pedestrians).
MILLSPAUGH discloses a system and method for hailing taxicabs that includes icons representing vehicles.  BASALAMAH discloses automatic update of crowd and traffic data using device monitoring that uses icons to convey information regarding the number of pedestrians.  It would have been obvious to include the icons as taught by BASALAMAH in the system executing the method of MILLSPAUGH with the motivation to communicate information to drivers and passengers.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD N SCHEUNEMANN whose telephone number is (571)270-7947.  The examiner can normally be reached on M-F 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia Munson can be reached on 571-270-5396.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RICHARD N SCHEUNEMANN/           Primary Examiner, Art Unit 3624